     Case 4:07-cr-01207-RCC-CRP Document 205 Filed 11/02/20 Page 1 of 7



 1    WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-07-01207-001-TUC-RCC (CRP)
10                   Plaintiff,                      ORDER
11   v.
12   Howard Wesley Cotterman,
13                   Defendant.
14
15             Pending before the Court is Howard Wesley Cotterman’s Supplemental Motion
16    for Compassionate Release (Doc. 191), as well as two pro se Motions to Reduce Sentence
17    Pursuant to 18 U.S.C. § 3582(c)(1)(A)(1) (Docs. 178, 179). The Court finds that
18    Cotterman has not sufficiently demonstrated the requisite extraordinary and compelling
19    circumstances to warrant his early release and a reflection upon the relevant 18 U.S.C. §
20    3553(a) factors do not weigh in favor of a sentence reduction. The Court will deny the
21    supplemental motion and dismiss the pro se motions as moot.
22        I.   Factual and Procedural History
23             Cotterman believes various factors make him an attractive candidate for
24    compassionate release: his age, health conditions, time served, and good behavior while
25    incarcerated. (Doc. 191 at 2.) Cotterman is a 70-year-old male, with “thyroid disorder.
26    (Id. at 6.) He complains of “bouts of dizziness,” and deteriorating eyesight. (Id. at 7.)
27    Cotterman prognosticates other ailments. He indicates he may have Parkinson’s due to an
28    intermittent tremor. (Id. at 8.) He also asserts he has had difficulty swallowing, which
     Case 4:07-cr-01207-RCC-CRP Document 205 Filed 11/02/20 Page 2 of 7



 1    might be devastating should it progress. (Id.) He fears that blood found in his stool is a
 2    sign of colon cancer, but because of the invasiveness of the procedure and now Covid-19,
 3    he has refused transfer for treatment and evaluation and therefore has no diagnosis. (Id.)
 4    Moreover, he contends in the past he fainted, had an enlarged prostrate, and migraines.
 5    (Id. at 9–10.) He is currently on medication to control high blood pressure, high
 6    cholesterol, and chest pain. (Id. at 8.)
 7           Cotterman contends he has behaved remarkably during detention. (Id. at 16.) He is
 8    self-educating while incarcerated and has no disciplinary issues. (Id. at 16.) In addition,
 9    Cotterman’s plan should he be released is to live with his wife and survive off their social
10    security and retirement. (Id. at 22.) He claims he is not a danger to society because he has
11    been an exemplary inmate while incarcerated. (Id. at 21.) Furthermore, the Bureau of
12    Prisons (“BOP”) has assessed him as low risk of recidivism, and recidivism decreases
13    with age. (Id. at 21; Doc. 200 at 4.)
14           What Cotterman fails to mention are the circumstances for which he finds himself
15    imprisoned. The Presentence Report prepared for Cotterman’s sentencing explains the
16    breadth of his predatory behavior and his uncommon disregard for the law:
17               At 12:30 p.m. on April 6, 2007, the defendant and his wife arrived at the
18           port of entry in Lukeville, Arizona, in a passenger car and reported they
             were returning to their home in California following a vacation in Mexico.
19           Based on a TECS alert indicating the defendant was a convicted sex
20           offender suspected of travelling abroad for purposes of child sex “tourism”
             agents conducted a search that resulted in the discovery of two laptop
21           computers and several cameras in the vehicle. While allowing the defendant
22           and his wife to continue on with their travels, agents maintained possession
             of their property for further examination.
23
                 On April 8, an agent found 75 images of child pornography on one of
24           the laptops along with several suspicious files that were password
25           protected. The same day, the agent requested the defendant’s assistance in
             accessing the files and the defendant agreed to report to the ICE office in
26           Tucson the following day. The defendant failed to show, however, and
27           further investigation established that on April 9 he departed from Tucson
             on a flight to Hermosillo, Sonora. From there, he boarded flights to Canada
28           and Japan and was believed to have eventually traveled to Sydney,


                                                 -2-
     Case 4:07-cr-01207-RCC-CRP Document 205 Filed 11/02/20 Page 3 of 7



 1           Australia, to avoid prosecution.
 2
                 On April 11, the agent opened approximately 23 password-protected
 3           files that were found to contain 378 images of child pornography as well as
             at least three videos. The vast majority of the images involved sexually
 4           explicit depictions of the defendant’s granddaughter. In at least one image,
 5           the fingers of an adult male believed to be the defendant are shown
             spreading her vaginal opening. The investigation would establish the
 6           images were taken on multiple occasions in approximately 2004-06 when
 7           the victim was approximately 7-10 years of age. Unrelated to this victim,
             on the computer, the agent also found approximately 300 text stories that
 8           described acts of child pornography.
 9
      (Doc. 136 at 4.) Cotterman was convicted at a bench trial of the following: two counts for
10
      production of child pornography in violation of 18 U.S.C. §§ 2251(a), (e), and 2256(2);
11    transportation and shipping of child pornography in violation of 18 U.S.C. §§ 2252(a)(1),
12    (b)(1), and 2256(2); possession of child pornography in violation of 18 U.S.C. §§
13    2252(a)(4)(B), (b)(2), and 2256(2); and importation of obscene material in violation of 18
14    U.S.C. § 1462(a). On September 29, 2014, as amended on October 10, 2014, the Court
15    sentenced Cotterman to 35 years in custody with credit for time served followed by
16    supervised release for life. (Docs. 145, 151.) On November 12, 2015, the Ninth Circuit
17    Court of Appeals affirmed. (Doc. 165.)
18           This was not Cotterman’s first conviction for sexual conduct with a minor; as
19    early as 1991 he was convicted in Santa Clara County of lewd and lascivious conduct
20    with a child, child molestation, and use of a minor in sexual conduct. (Doc. 136 at 7.) In
21    this case, Cotterman went to child-care facilities under the guise of investigating child
22    abuse. (Id.) In at least one instance, he was granted access to two six-year-olds, who he
23    asked to remove their clothes while he took photos of them. (Id.) In addition, in the
24    Eastern District of California, Cotterman was convicted in 2007 of commission of a sex
25    felony crime involving a minor by a registered sex offender. (Id. at 8.)
26           Cotterman has served approximately 12 years of his 35-year sentence. He has a
27    release date (including good time credits) of January 23, 2038.

28    ///



                                                  -3-
     Case 4:07-cr-01207-RCC-CRP Document 205 Filed 11/02/20 Page 4 of 7



 1     II.   Standard of Review
 2           Cotterman’s motion is brought under the compassionate release statute, 18 U.S.C.
 3    § 3582(c)(1)(A) as amended by the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat.
 4    5194. A court’s reduction of a sentence under the compassionate release statute is
 5    extraordinary and reserved for “compelling circumstances which could not reasonably
 6    have been foreseen by the court at the time of sentencing.” See 28 C.F.R. § 571.60
 7    (2000). The U.S. Sentencing Commission explains:
 8           Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
 9           3582(c)(1)(A), the court may reduce a term of imprisonment (and may
             impose a term of supervised release with or without conditions that does
10           not exceed the unserved portion of the original term of imprisonment) if,
11           after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent
             that they are applicable, the court determines that—
12
             (1)    (A) extraordinary and compelling reasons warrant the reduction; or
13
14                  (B) the defendant (i) is at least 70 years old; and (ii) has served at
                    least 30 years in prison pursuant to a sentence imposed under 18
15                  U.S.C. § 3559(c) for the offense or offenses for which the defendant
16                  is imprisoned;

17           (2)    the defendant is not a danger to the safety of any other person or to
             the community, as provided in 18 U.S.C. § 3142(g); and
18
19           (3)    the reduction is consistent with this policy statement.

20    U.S.S.G. 1B1.13 (2018).
21    III.   Administrative Exhaustion
22           A court may only reduce a term of imprisonment upon a motion for compassionate
23    release by the defendant if he first exhausts his administrative remedies or at least thirty
24    days lapse from the date the defendant requests that the warden file such a motion on his
25    behalf. 18 U.S.C. § 3582(c)(1)(A). Cotterman alleges – and the Government does not
26    rebut – that he has exhausted his administrative remedies. (See Doc. 191 at 3; Doc. 197 at
27    6.) The Court will therefore review the merits of the motion.
28    IV.    § 3553(a) Factors


                                                 -4-
     Case 4:07-cr-01207-RCC-CRP Document 205 Filed 11/02/20 Page 5 of 7



 1             First, courts are required to reflect upon the factors outlined in 18 U.S.C. § 3553(a)
 2    when considering a motion for compassionate release. 18 U.S.C. § 3582(c)(1)(A);
 3    U.S.S.G. 1B1.13. These factors include “the nature and circumstances of the offense and
 4    the history and characteristics of the defendant; the purposes of sentencing; the kinds of
 5    sentences available; the sentences and ranges established by the Sentencing Guidelines;
 6    relevant policy statements issued by the Sentencing Commission; the need to avoid
 7    unwarranted sentencing disparities among similarly situated defendants; and the need to
 8    provide restitution to victims.” United States v. Trujillo, 713 F.3d 1003, 1008 (9th Cir.
 9    2013).
10             a. Nature and Circumstances of the Offense and History of Defendant
11             The nature and circumstances of the present offense, as well as Cotterman’s
12    criminal history, do not support early release. In addition to the present conviction for
13    sexually misconduct with his granddaughter, he has a significant criminal history
14    engaging in similar offenses. Furthermore, Cotterman fled to Australia to avoid
15    confronting the allegations against him and had to be extradited back to the United States.
16    Cotterman has already demonstrated through his repeated actions that he will not follow
17    the law and presents an escape risk. His compliance while under federal supervision does
18    not change this analysis.
19             b. Sentencing Considerations
20             Additionally, the purposes of sentencing and the need to avoid sentencing
21    disparities would not be accomplished by granting early release. Cotterman has served a
22    little more than one third of his sentence. Moreover, the sentence available for
23    Cotterman’s offenses extended to a lifetime incarcerated. A reduction of Cotterman’s
24    sentence would undermine the steep punishment provided to sex offenders and would
25    create a sentencing disparity for similarly situated defendants.
26    ///
27    ///
28    ///


                                                    -5-
     Case 4:07-cr-01207-RCC-CRP Document 205 Filed 11/02/20 Page 6 of 7



 1           c. Restitution to Victim
 2           In this instance the victim and her family were highly impacted by Cotterman’s
 3    molestation. (Doc. 162 at 19-24.) In a letter, the victim asked that Cotterman be
 4    sentenced to between 60 years to life imprisonment, and added, “15 years, the amount of
 5    time [Cotterman] is asking to serve, is insulting.” (Id. at 24.) To release Cotterman after
 6    serving only 12 years would be an affront to the victim’s sense of justice, and the Court’s
 7    conviction that even a life sentence would be appropriate in this matter. (Id. at 25–26.)
 8     V.    Extraordinary and Compelling Reasons
 9           Cotterman pursues release under U.S.S.G. 1B1.13(a)(1)(A), arguing there are
10    “extraordinary and compelling reasons” to grant compassionate release. (Doc. 191 at 5.)
11    However, he has not proven these circumstances exist.
12           Reducing a sentence because of medical issues is “a rare event.” United States v.
13    Johns, No. CR 91-392-TUC-CKJ, 2019 WL 2646663, at *2 (D. Ariz. June 27, 2019)
14    (quoting White v. United States, 378 F. Supp. 3d 784, 786 (W.D. Mo. 2019). In addition,
15    the “mere existence” of Covid-19 is not enough alone to justify compassionate release.
16    United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); see also United States v. Roeder,
17    807 F. App’x 157, 160–61 (3d Cir. 2020) (“[T]he existence of a widespread health risk is
18    not, without more, a sufficient reason for every individual subject to a properly imposed
19    federal sentence of imprisonment to avoid or substantially delay reporting for that
20    sentence.”).
21           Cotterman’s ailments and the existence of Covid-19 do not necessitate early
22    release and are not extraordinary circumstances. First, his anticipatory ailments are of no
23    consequence to this Court. Second, his high blood pressure, high cholesterol,
24    hyperthyroidism, and chest pains are being controlled with medication. His cataracts do
25    not place him at a higher risk for contracting Covid-19. Despite his protestations, he is
26    not “suffering a serious deterioration in physical or mental health due to the aging
27    process.” (Doc. 200 at 3.) Third, Cotterman has not shown that the BOP at FCI Sheridan,
28    where Cotterman is incarcerated, is unable to handle Covid-19, even though there are


                                                  -6-
     Case 4:07-cr-01207-RCC-CRP Document 205 Filed 11/02/20 Page 7 of 7



 1    seven confirmed positive Covid-19 cases.
 2            In sum, Cotterman has not met his burden of showing that the provisions under the
 3    First Step Act have been met.
 4    VI.     Pro Se Motions
 5            “An amended motion supersedes an original motion” and “after amendment, the
 6    Court [treats] an original motion as nonexistent.” See Ferdik v. Bonzelet, 963 F.2d 1258,
 7    1262 (9th Cir. 1992). Prior to the instant motion for compassionate relief, Cotterman filed
 8    two pro se motions. (Docs. 178, 179.) The Court will therefore deny the pro se motions as
 9    moot.
10            Accordingly, IT IS ORDERED Howard Wesley Cotterman’s Supplemental
11    Motion for Compassionate Release is DENIED. (Doc. 191.)                IT IS FURTHER
12    ORDERED Howard Wesley Cotterman’s pro se Motions to Reduce Sentence Pursuant to
13    18 U.S.C. § 3582(c)(1)(A)(1) are DENIED AS MOOT. (Docs. 178, 179.)
14            Dated this 2nd day of November, 2020.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -7-
